                                          Case 4:19-cv-03780-YGR Document 57 Filed 09/15/21 Page 1 of 3




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         ANDRE KENNETH STUCKEY,
                                   5                                                    Case No. 19-cv-03780-YGR (PR)
                                                        Plaintiff,
                                   6                                                    ORDER RELATING TO SERVICE
                                                 v.                                     ISSUES INVOLVING DEFENDANT DR.
                                   7                                                    M. BOSTANJIAN; DIRECTING
                                         SUE RISENHOOVER, et al.,                       PLAINTIFF TO CLARIFY WHETHER HE
                                   8                                                    STILL WISHES TO VOLUNTARILY
                                                        Defendants.                     DISMISS DEFENDANT BOSTANJIAN;
                                   9                                                    AND DENYING PLAINTIFF’S REQUEST
                                                                                        FOR LEAVE TO FILE A SUR-REPLY
                                  10
                                              This Order addresses issues regarding service in the above-captioned action, and it also
                                  11
                                       addresses Plaintiff’s pending motion for leave to file a sur-reply. Dkt. 55.
                                  12
Northern District of California




                                              Service has been ineffective on Defendant Dr. Maria Bostanjian. Initially, the Court had
 United States District Court




                                  13
                                       been informed Defendant Bostanjian was not served because “Pelican Bay State Prison does not
                                  14
                                       have authorization to accept service for [these] individuals.” Dkt. 14.
                                  15
                                              As Plaintiff is proceeding in forma pauperis, he is responsible for providing the Court with
                                  16
                                       current addresses for all Defendants so that service can be accomplished. See Walker v. Sumner,
                                  17
                                       14 F.3d 1415, 1422 (9th Cir. 1994); Sellers v. United States, 902 F.2d 598, 603 (7th Cir. 1990).
                                  18
                                       While Plaintiff may rely on service by the United States Marshal, or in this case, the procedure for
                                  19
                                       requesting a defendant to waive the service requirement, “a plaintiff may not remain silent and do
                                  20
                                       nothing to effectuate such service.” Rochon v. Dawson, 828 F.2d 1107, 1110 (5th Cir. 1987).
                                  21
                                       When advised of a problem accomplishing service, a pro se litigation must “attempt to remedy
                                  22
                                       any apparent defects of which [he] has knowledge.” Id. Pursuant to Federal Rule of Civil
                                  23
                                       Procedure 4(m), if a complaint is not served within 90 days from the filing of the complaint, it
                                  24
                                       may be dismissed without prejudice for failure of service. Fed. R. Civ. P. 4(m) (providing that if
                                  25
                                       service of the summons and complaint is not made upon a defendant in 90 days after the filing of
                                  26
                                       the complaint, the action must be dismissed without prejudice as to that defendant absent a
                                  27
                                       showing of “good cause”); see also Walker, 14 F.3d at 1421-22 (prisoner failed to show cause
                                  28
                                             Case 4:19-cv-03780-YGR Document 57 Filed 09/15/21 Page 2 of 3




                                   1   why prison official should not dismissed under Rule 4(m) because prisoner did not prove that he

                                   2   provided marshal with sufficient information to serve official).

                                   3            In an Order dated March 9, 2020, the Court directed Plaintiff to provide the Court with a

                                   4   current address for Defendant Bostanjian.1 Dkt. 15 at 1. The Court added that if Plaintiff “fails to

                                   5   provide the Court with the current address of Defendant[] Bostanjian . . . within the twenty-eight-

                                   6   day deadline, all claims against th[is] Defendant[] will be dismissed without prejudice under Rule

                                   7   4(m).” Id. at 2.

                                   8            On March 19, 2020, Plaintiff responded to the Court’s March 9, 2020 Order and provided

                                   9   the address for Defendant Bostanjian as: California Correctional Health Care Services

                                  10   (“CCHCS”), P.O. Box 588500, Elk Grove, California 95758. Dkt. 16 at 1.

                                  11            On March 20, 2020, the Clerk of the Court mailed a Notice of Lawsuit and Request for

                                  12   Waiver of Service of Summons, two copies of the Waiver of Service of Summons, a copy of the
Northern District of California
 United States District Court




                                  13   Complaint and all attachments thereto, and a copy of the January 21, 2020 order of service to

                                  14   Defendant Bostanjian at the aforementioned CCHCS address. Dkts. 17, 18. To date, Defendant

                                  15   Bostanjian has not yet been served.

                                  16            On May 4, 2020, Plaintiff filed a document entitled, “Plaintiff’s Declaration in Support of

                                  17   Plaintiff[’s] Request that the U.S. Marshal[] Serve Defendant Devinder Kumar.” Dkt. 22. In that

                                  18   document, Plaintiff stated that he “would like to delete Defendant Maria Bostanjian from this

                                  19   case.” Id.

                                  20            The other served Defendants in this action have since filed a motion for summary

                                  21   judgment. Dkt. 45. Plaintiff has filed an opposition, and Defendants have filed a reply. Dkts. 51,

                                  22   53.

                                  23            As mentioned, Plaintiff has filed a motion for leave to file a sur-reply. Dkt. 55. The Local

                                  24   Rules do not permit the filing of a response to a reply, which is also called a sur-reply. See Civ.

                                  25   L.R. 7-3(d). Plaintiff has not shown, nor is there any indication in the record, that a sur-reply is

                                  26   either necessary or appropriate. Accordingly, Plaintiff’s request is DENIED. Dkt. 55.

                                  27
                                                1
                                  28           The Court also directed Plaintiff to provide the current address for Defendant Devinder
                                       Kumar, see Dkt. 15 at 1, but that Defendant has since been served, see Dkt. 28.
                                                                                        2
                                          Case 4:19-cv-03780-YGR Document 57 Filed 09/15/21 Page 3 of 3




                                   1          On September 7, 2021, Clerk’s staff discovered that Defendant Bostanjian had another

                                   2   address in the record, which is as follows: “Staff Psychiatrist, North Kern State Prison

                                   3   [(“NKSP”)].” Dkt. 14. Therefore, the Clerk mailed another request for waiver of service, along

                                   4   with a copy of the Complaint and all attachments thereto, and a copy of the January 21, 2020 order

                                   5   of service to Defendant Bostanjian at the aforementioned NKSP address. To date, the waiver has

                                   6   not yet been returned and, thus, Defendant Bostanjian still has not been served.

                                   7          Because service issues may still exist as to Defendant Bostanjian, the Court directs

                                   8   Plaintiff to clarify whether he still wants to voluntarily dismiss this Defendant, and he shall do so

                                   9   using the manner explained below.

                                  10                                                 CONCLUSION

                                  11          For the reasons outlined above, the Court orders as follows:

                                  12          1.      Plaintiff’s motion for leave to file a sur-reply is DENIED. Dkt. 55.
Northern District of California
 United States District Court




                                  13          2.      No later than twenty-eight (28) days from the date of this Order, Plaintiff shall

                                  14   send a motion to the Court clarifying whether he still wants to voluntarily dismiss Defendant

                                  15   Bostanjian. Plaintiff must write the case number for this action -- Case No. C 19-3780 YGR (PR)

                                  16   -- on the motion, and clearly label it as follows: “Motion to Voluntarily Dismiss Defendant Dr.

                                  17   Maria Bostanjian.” If Plaintiff does not respond by filing a motion to voluntarily dismiss this

                                  18   Defendant by the twenty-eight-day deadline, the Court will assume that Plaintiff still wishes to

                                  19   pursue his claims against Defendant Bostanjian.

                                  20          3.      The Court shall resolve the served Defendants’ pending motion for summary

                                  21   judgment in a separate written Order.

                                  22          4.      This Order terminates Docket No. 55.

                                  23          IT IS SO ORDERED.

                                  24   Dated: September 15, 2021

                                  25                                                    ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  26                                                    United States District Judge
                                  27

                                  28
                                                                                         3
